DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 16 are objected to because of the following informalities:  Both independent claims do not have a properly written preamble transitional phrase. For purposes of examination both claims will be interpreted as using the transitional phrase "comprising:".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 16 recites the limitations "partial images", “similar partial images,” “specified learning partial images,” “learning partial images,” “further partial images” and “these partial images.” There is insufficient antecedent basis for this limitation in the claim.
Throughout the independent claims numerous types of “partial images” are cited including the fundamental “partial image” and numerous derivatives of “partial images” as the claim includes training images and additional subset partial images, which cannot each be uniquely identified. For example, it is unclear if “learning partial images” is a second set of images from the “partial images” or is in reference to the neural network being trained using the “partial images.” Claim language that readily identifies each of the “partial image” elements of the invention are necessary. In the response, please cite to the specification and figure support to assist in understanding the claimed elements. 
Dependent claims 2-4, 14-15 are dependent on Claim 1 and therefore should also be amended as needed to reflect the claimed elements.
I recites the limitation " a specified similarity, that is to be achieved, between the learning partial images," There is insufficient antecedent basis for this limitation in the claim. The claim language is directed to analyzing similarity between two data sets, one of which is described as the “learning partial images.” However, there is no identified element of what the “learning partial images” are compared to in the claim language.
Dependent claims 2-4, 14-15 are dependent on Claim 1 and therefore should also be amended as needed to reflect the claimed elements.
I recites the limitation "feature vectors" in “d) wherein the feature vectors created in this way are stored in an index data structure.” There is insufficient antecedent basis for this limitation in the claim. The claim language is directed to analyzing similarity between two data sets, such that “feature vectors” is understood to represent both the training feature vectors and the feature vectors created from new images. However, there is no identified element that the “feature vectors” represent the training feature vectors or feature vectors from new images based on the claim language.
Dependent claims 2-4, 14-15 are dependent on Claim 1 and therefore should also be amended as needed to reflect the claimed elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caid et al (US 2004/0249774).
Regarding Claim 1, Caid et al teach a method for creating a medical image database, comprising: (method of creating a database that can be used for medical imaging; ¶ [0107]), a) wherein data records which comprise partial images of two-dimensional or higher- dimensional initial images of parts of the human body are created (images 106 are input 201 to the system to generate atomic vocabulary 205 based on image features; Figs 2, 3 and ¶ [0045]-[0049]), and wherein b) a projection for obtaining feature vectors is created from the partial images (feature vectors 305 are generated from wavelet transformations 301 sample points of the images 201 (understood to include partial regions of images); Fig 3 and ¶ [0050]-[0052]), which projection maps similar partial images to feature vectors with a short distance (the feature vectors 305 are mapped to nearest neighbor in atomic vocabulary 401; Fig 4 and ¶ [0056]), and wherein, in order to prepare the execution of the projection, a neural network based on specified learning partial images is created (a neural network 309 is used for organizing the feature vectors 305 to create the atomic vocabulary 205; Fig 3 and ¶ [0051]-[0054]), wherein the data records or part of the data records are/is used by the neural network within the scope of a metric learning method to learn the projection (the statistical prototype feature vectors are selected using neural network self-organization techniques 309, such as extensions to clustering techniques; ¶ [0053]) and creation of the feature vectors from learning partial images or groups of learning partial images and a specified similarity, that is to be achieved, between the learning partial images (clustering techniques transform a potentially infinite number of examples into a finite atomic vocabulary of statically representative examples 205 (thereby the feature vectors are based on and organized by similarity); ¶ [0053]), wherein one or more of the following specifications form the basis of the relevant metric learning method: specification of n-tuples of learning partial images or groups of learning partial images that are slightly shifted, rotated, skewed or stretched relative to one another and were created starting from the same initial image as similar or specification of n-tuples of learning partial images or groups of learning partial images that were created starting from the same sub-region of the initial image as similar, wherein at least one of the learning partial images is modified in relation to the sub-region of the initial image in such a way that the learning partial images have different noise and/or different image intensity and/or different contrast, or 3Application No. 16/464,167 specification of n-tuples of sub-regions originating from the same initial image or groups of initial images as learning partial images, wherein the similarity to be achieved between the learning partial images in question of the n-tuple is dependent on the spatial distance of the relevant sub-regions in the initial image, wherein learning partial images are considered to be all the more similar, the closer the sub-regions in question are arranged to one another in the initial image, or creation of a compressed representation of the information contained in a partial image, or specification of learning partial images or groups of learning partial images from the same initial image or from different initial images, which are considered to be similar due to external features, such as text-based, numerical or semantic information, stored with the corresponding initial images (the atomic vocabulary 205 and atomic representation 513 of the image 201, 501 is recognized as a significant data compression since it contains a fraction of data compared to the original image; ¶ [0060]), c) wherein the projection is applied to the partial images of the data records or to a number of further partial images of further data records, and at least one feature vector is obtained accordingly for each of these partial images (a new image 501 can be processed using the atomic vocabulary 205, 311 as associated feature vectors 507 are mapped using the vector quantization neural network 313; Fig 5 and ¶ [0058]-[0060]), and d) wherein the feature vectors created in this way are stored in an index data structure (feature vectors 305, 507 are stored as atom IDs 311, 511 representing the atomic vocabulary 205, 311 and characterized region of interest in the image 201, 501; Figs 3, 5 and ¶ [0058]-[0060]).  
Regarding Claim 2, Caid et al teach the method according to claim 1 (as described above), wherein additional information is stored in the data records, wherein the additional information is specified as text information and/or semantic information and/or numerical information, and wherein, with the presence of text information or numerical information, the text information or numerical information is stored in the database in the form of tags and/or semantic representations (the image vector and atom IDs can be indexed and stored as textual words to allow for searches of an image based on a textual term; ¶ [0092], [0099]).  
Regarding Claim 3, Caid et al teach the method according to claim 2 (as described above), wherein the additional information is used by the neural network for creation of the projection, wherein the projection is created in such a way that learning partial images which originate from initial images or correspond to partial images associated with the same additional information are specified as similar (the context vector can be aligned with a visual representation of the index term, which is stored within a cluster tree for use by the neural network in retrieval; ¶ [0092]-[0094], [0099]-[0102]).  
Regarding Claim 14, Caid et al teach the method according to claim 1 (as described above), wherein individual data records of the database are used exclusively for the formation of a projection function, but are not provided to the user for inspection as results of queries (a threshold can be set to retain best matches for images and associated index terms 1208 and most relevant index terms 1213; Fig 12 and ¶ [0094]).

Regarding Claim 16, Caid et al teach a system for creating a medical image database (system 100 to create an image storage and retrieval database; Fig 1 and ¶ [0013], [0037]), comprising: a training unit (iterative training generation 114; Fig 1 and ¶ [0038]) and an indexing unit (indexing 116; Fig 1 and ¶ [0038]) downstream of the training unit, wherein the training unit (iterative training generation 114; Fig 1 and ¶ [0038]) is designed, under the specification of data records which comprise partial images of two-dimensional or higher-dimensional initial images of parts of the human body (images 106 are input 201 to the system to generate atomic vocabulary 205 based on image features; Figs 2, 3 and ¶ [0045]-[0049]),9Application No. 16/464,167 to create a projection for obtaining feature vectors from the partial images (feature vectors 305 are generated from wavelet transformations 301 sample points of the images 201 (understood to include partial regions of images); Fig 3 and ¶ [0050]-[0052]), which projection, maps similar partial to similar feature vectors or feature vectors with a short distance (the feature vectors 305 are mapped to nearest neighbor in atomic vocabulary 401; Fig 4 and ¶ [0056]), and for preparation of the execution of the projection, to create a neural network, based on specified learning partial images (a neural network 309 is used for organizing the feature vectors 305 to create the atomic vocabulary 205; Fig 3 and ¶ [0051]-[0054]), wherein the data records or part of the data records are/is used by the neural network within the scope of a metric learning method to learn the projection (the statistical prototype feature vectors are selected using neural network self-organization techniques 309, such as extensions to clustering techniques; ¶ [0053]) and creation of the feature vectors from learning partial images and a specified similarity, that is to be achieved, between the learning partial images (clustering techniques transform a potentially infinite number of examples into a finite atomic vocabulary of statically representative examples 205 (thereby the feature vectors are based on and organized by similarity); ¶ [0053]), wherein one or more of the following specifications form the basis of the relevant metric learning method: specification of n-tuples of learning partial images that are slightly shifted, rotated, skewed or stretched relative to one another and were created starting from the same initial image as similar or specification of n-tuples of learning partial images that were created starting from the same sub-region of the initial image as similar, wherein at least one of the learning partial images is modified in relation to the sub-region of the initial image in such a way that the learning partial images have different noise and/or different image intensity and/or different contrast, or specification of n-tuples of sub-regions originating from the same initial image as learning partial images, wherein the similarity to be achieved between the learning partial images in question of the n-tuple is dependent on the spatial distance of the relevant sub- regions in the initial image, wherein learning partial images are considered to be all the more similar, the closer the sub-regions in question are arranged to one another in the initial image, or 10Application No. 16/464,167 creation of a compressed representation of the information contained in a partial image, specification of learning partial images or groups of learning partial images from the same initial image or from different initial images, which are considered to be similar due to external features, such as text-based, numerical or semantic information, stored with the corresponding initial images (the atomic vocabulary 205 and atomic representation 513 of the image 201, 501 is recognized as a significant data compression since it contains a fraction of data compared to the original image; ¶ [0060]), wherein the indexing unit (indexing 116; Fig 1 and ¶ [0038]) is designed to apply the projection, created by the training unit, to the partial images of the data records or to a number of further partial images of further data records, and accordingly to obtain at least one feature vector for each of these partial images  (a new image 501 can be processed using the atomic vocabulary 205, 311 as associated feature vectors 507 are mapped using the vector quantization neural network 313; Fig 5 and ¶ [0058]-[0060]), and the feature vectors created in this way are stored in an index data structure (feature vectors 305, 507 are stored as atom IDs 311, 511 representing the atomic vocabulary 205, 311 and characterized region of interest in the image 201, 501; Figs 3, 5 and ¶ [0058]-[0060]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caid et al (US 2004/0249774) in view of Comaniciu et al (CN 106037710).
Regarding Claim 4, Caid et al teach the method according to claim 1 (as described above), wherein, in the presence of a search request, the searched position in the body is determined and the database is searched for feature vectors of partial images for which the same position is stored in their data records or the position of which does not exceed a threshold value, specified by the user, for a distance from the searched position (a threshold can be set to retain best matches of most similar images and associated index terms 1208 based on similarity 1209 (distance from searched position) when characterizing a new image 1204 using the existing atomic vocabulary; Fig 12 and ¶ [0094]).
Caid et al does not teach wherein the particular position of the partial images of an initial image based on the human body is determined, and wherein the information regarding the position of the partial images is used by a neural network to learn a projection for estimating the positions of partial images, wherein the projection is learned with the target function that, by mapping pairs or groups of partial images, the spatial constellation of the pairs/groups before and after the projection is similar or wherein the projection is learned based on a known mapping of partial images to positions (for example from registration processes) wherein, in addition to the feature vectors, the learned or known position information is stored in the database.
Comaniciu et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the particular position of the partial images of an initial image based on the human body is determined (the medical image is a patient-specific geometric measurement of interest; ¶ [0062]), and wherein the information regarding the position of the partial images is used by a neural network to learn a projection for estimating the positions of partial images (the machine learning includes feature learning of the patient-specific medical image data to predict and extract patient-specific features; ¶ [0062]-[0063]), wherein the projection is learned with the target function that, by mapping pairs or groups of partial images, the spatial constellation of the pairs/groups before and after the projection is similar or wherein the projection is learned based on a known mapping of partial images to positions (for example from registration processes) (the feature characteristics are trained in the machine learning and stored in the database of complex geometric structures so it can forecast similar anatomy estimations of the patient-specific data; ¶ [0062]-[0064]), wherein, in addition to the feature vectors, the learned or known position information is stored in the database (feature vectors are generated in addition to characteristic vectors for positional information; ¶ [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Caid et al with Comaniciu et al including wherein the particular position of the partial images of an initial image based on the human body is determined, and wherein the information regarding the position of the partial images is used by a neural network to learn a projection for estimating the positions of partial images, wherein the projection is learned with the target function that, by mapping pairs or groups of partial images, the spatial constellation of the pairs/groups before and after the projection is similar or wherein the projection is learned based on a known mapping of partial images to positions (for example from registration processes) wherein, in addition to the feature vectors, the learned or known position information is stored in the database. Use of medical images specific to a patient allows for analysis of biological characteristics specific to the patient, thereby improving analysis of a patient’s specific geometrical structure-function characteristics, as recognized by Comaniciu et al (¶ [0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Caid et al (US 2004/0249774) in view of  Tadayon et al (US 2014/0079297).
Regarding Claim 15, Caid et al teach the method according to claim 1 (as described above), wherein size details regarding the pixel dimensions or voxel dimensions of the initial images or partial images are stored in the data records, or wherein for the initial images or partial images the pixel dimensions or voxel dimensions are predefined by searching for similar reference initial images or reference partial images, originating from the same body part, with known pixel or voxel dimensions (image data are pixel data and feature vectors 305, 507 are stored as atom IDs 311, 511 representing the atomic vocabulary 205, 311 and characterized region of interest in the image 201, 501; Claim 6, 15, Figs 3, 5 and ¶ [0058]-[0060]).
Caid et al does not teach a scaling is then sought by image comparison, by means of which scaling the initial image or partial image can be brought optimally into conformity with the reference initial image or reference partial image, and proceeding from this scaling and the known pixel dimensions or voxel dimensions of the reference initial image or reference partial image, the pixel dimensions or voxel dimensions of the initial image or partial image are determined and stored in the database.
Tadayon et al is analogous art pertinent to the technological problem addressed in this application and teaches a scaling is then sought by image comparison, by means of which scaling the initial image or partial image can be brought optimally into conformity with the reference initial image or reference partial image, and proceeding from this scaling and the known pixel dimensions or voxel dimensions of the reference initial image or reference partial image, the pixel dimensions or voxel dimensions of the initial image or partial image are determined and stored in the database (the image can undergo scaling in the training so identifying an image as compared to the training set is achieved in the model based on the pixel map; ¶ [0291]-[0293], [0299]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Caid et al with Tadayon et al including a scaling is then sought by image comparison, by means of which scaling the initial image or partial image can be brought optimally into conformity with the reference initial image or reference partial image, and proceeding from this scaling and the known pixel dimensions or voxel dimensions of the reference initial image or reference partial image, the pixel dimensions or voxel dimensions of the initial image or partial image are determined and stored in the database. Training to include scaling of the images allows for the system to learn invariant features and relative positions of sub-features, thereby expanding the model and improving the accuracy of mating the trained system to new input data, as recognized by Tadayon et al (¶ [0291]-[0292]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simopoulos (US 2007/0055153) teaches a system to identify anatomical information from medical imaging using machine learning and a training classifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667